EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1 and 7, Hamaya et al. discloses an imprint apparatus (Fig. 1) / method (Fig. 3) that performs an imprint process which includes bringing a mold and an imprint material on a substrate into contact with each other, curing the imprint material, and performing mold separation of separating the mold from the cured imprint material (as shown in Figs. 2-10, see also paragraph [0009]), comprising: 
a mold holder configured to move while holding the mold (paragraphs [0026]-[0027]); and 
a substrate holder including a plurality of suction regions for chucking the substrate and configured to move while holding the substrate (paragraph [0028]), 
wherein when performing the mold separation (Figs. 2-10), 

	Arai discloses wherein the mold is released from the resin while being tilted relative to the surface of the substrate (as shown in Figs. 4-7).
	However, the combination of Hamaya et al. and Arai does not teach wherein in a state where, among the plurality of suction regions, a suction force of a second suction region, which is on a peripheral side of the substrate with respect to a first suction region for sucking a region of the lower surface of the substrate corresponding to a portion of the cured material on the substrate, is larger than a suction force of the first suction region the controller is configured to: cause at least one of the mold holder and the substrate holder to be moved to widen a gap between the mold and the substrate, cause the mold holder and the substrate holder to be relatively tilted after the movement, and cause the at least one of the mold holder and the substrate to be moved to perform the mold separation in a state where the mold holder and the substrate holder are relatively tilted, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Hamaya et al. and Arai such that at least one of the mold holder and the substrate holder to be moved to widen a gap between the mold and the substrate, cause the mold holder and the substrate holder to be relatively tilted after the movement, and cause the at least one of the mold holder and the substrate to be moved to 
Accordingly, the prior art fails to teach or fairly suggest An apparatus / method that cures an uncured material in a state where the uncured material on a substrate and a mold have been brought into contact and performs mold separation of separating the mold from the cured material, requiring “wherein in a state where, among the plurality of suction regions, a suction force of a second suction region, which is on a peripheral side of the substrate with respect to a first suction region for sucking a region of the lower surface of the substrate corresponding to a portion of the cured material on the substrate, is larger than a suction force of the first suction region the controller is configured to: cause at least one of the mold holder and the substrate holder to be moved to widen a gap between the mold and the substrate, cause the mold holder and the substrate holder to be relatively tilted after the movement, and cause the at least one of the mold holder and the substrate to be moved to perform the mold separation in a state where the mold holder and the substrate holder are relatively tilted”, in the combination required by the claim.

Claims 2-8, 9 and 10-14 are allowable by virtue of their dependency on claim 1 and 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sato [US 2020/0387067 A1]
Sato [US 2019/0317397 A1]
Kondo [US 2019/0310547 A1]
Shiode [US 2017/0274418 A1]
Takarada et al. [US 2016/0046065 A1]
Harayama [US 10,870,225 B2]
Meissl et al. [US 2017/0165898 A1]
Wakabayashi [US 2016/0297136 A1]
GanapathiSubramanian et al. [US 2010/0072652 A1]
Kondo [US 10,739,674 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882